DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
This office action is in response to the amendment filed March 17, 2021. As directed by the amendment, claims 1, 2, 4, 8 have been amended and claims 15-19 have been added. As such, claims 1-19 remain under consideration in the instant application.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the specification fails to disclose a “loop row” (claims 4, 15).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 15-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4 and 15 recite the limitation “a loop row”. It is unclear what is meant by this term since the specification fails to provide antecedent basis therefor. Therefore, this limitation was excluded from the examination of the claims.	
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 15-19 is/are rejected underpre-AIA 35U.S.C. 103(a) as being unpatentable over Dong et al. (US 2006/0058862), hereinafter "Dong".
Regarding claim 15, Dong discloses a method of producing a flat-knitted fabric (¶66) for use in the manufacture of a surgical implant stabilized against fraying, comprising: a. providing at least one biocompatible polymer fiber (¶90) having either a glass transition temperature or at Ieast one thermally induced conformational mobility threshold that is not a melting threshold, within a temperature ranging from 20° C to 170° C (¶101-102); b. knitting a flat fabric from the at least one biocompatible polymer fiber (¶66,69); and c. thermally crimping the flat knit fabric (¶124). However, Dong is silent regarding wherein the fabric is crimped by 10 percent or more in at least one direction. It would have been obvious to one having ordinary skill in the art at the time the invention was made to crimp the fabric by 10 percent or more, since it has been held that where the general conditions of a 
Regarding claim 16, Dong teaches the method of Claim 15, wherein the glass transition temperature or the temperature of the at least one thermally induced conformational mobility threshold is from 35° C to 120° C (¶101-102).
Regarding claim 17, Dong teaches the method of Claim 15, wherein the biocompatible polymer further comprises ester, ether, urethane, urea and/oramide bonds (¶90).
Regarding claim 18, Dong teaches the method of Claim 17, wherein the biocompatible polymer is selected from poly(ortho ester), poly(glycolic acid), poly(lactic acid), poly(glycolic, lactic acid), poly(Iactic/glycolic acid, ε-caprolactone), poly(β-hydroxybutyric acid), poly(imino carbonate), poly(ε-caprolactone), poly(ethyleneterephthalate), poly(etheretherketone), polyurea, poly(urethane urea), polyurethane, polyamide (¶90).
Regarding claim 19, Dong teaches the method of Claim 18, wherein the biocompatible polymer is poly(urethane urea) (¶90).
Allowable Subject Matter
Claims 1-3, 5-14 are allowed.
Claim 4 is rejected under 35 U.S.C. 112, second paragraph, as stated above, but would be allowable if rewritten to correct the indefiniteness. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLIVIA C CHANG whose telephone number is (571) 270-5017. The examiner can normally be reached Monday-Friday, 7:30AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, KEVIN TRUONG, at (571) 272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OLIVIA C CHANG/Primary Examiner, Art Unit 3775